Name: 86/99/EEC: Commission Decision of 24 March 1986 terminating the anti-dumping proceeding concerning imports of hardboard originating in Portugal
 Type: Decision
 Subject Matter: Europe;  building and public works;  competition
 Date Published: 1986-03-26

 Avis juridique important|31986D009986/99/EEC: Commission Decision of 24 March 1986 terminating the anti-dumping proceeding concerning imports of hardboard originating in Portugal Official Journal L 081 , 26/03/1986 P. 0030 - 0030*****COMMISSION DECISION of 24 March 1986 terminating the anti-dumping proceeding concerning imports of hardboard originating in Portugal (86/99/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 380 thereof, Whereas: On 19 February 1985, the Commission initiated an anti-dumping proceeding concerning imports of hardboard originating in Argentina, Portugal, Switzerland and Yugoslavia and commenced an investigation (1). The product concerned is fibre building board of wood weighing more than 0,80 g/cm3 (hardboard) falling within Common Customs Tariff heading No ex 44.11 and corresponding to Nimexe codes 44.11-10 and 20. On 1 January 1986, Portugal became a Member State of the European Economic Community. According to the last sentence of Article 380 (3) of the Act of Accession, anti-dumping proceedings instituted against the new Member States before accession to the Community as constituted until 31 December 1985 shall be pursued in accordance with Article 380 (1). This latter Article provides for certain measures to be taken in cases where the Commission finds that dumping is being practised between the Community as constituted until 31 December 1985 and the new Member States. It further stipulates that such finding has to be made while the transitional measures laid down under the Act of Accession for each case are in force. The Act of Accession, however, does not lay down any transitional measures for the product here concerned. As of the date of accession no customs duties or quantitative restrictions apply to trade in hardboard between Portugal and the Community as constituted until 31 December 1985 or to trade between Portugal and Spain, according to Article 1 (2) of Protocol 3 to the Act of Accession concerning the exchange of goods between Spain and Portugal for the period during which the transitional measures are applied. Furthermore, the commercial practices of the Portuguese producer and exporter concerned in the present proceeding are fully subject to the competition rules provided for by the EEC Treaty, in particular Articles 85 and 86 thereof, as well as to the Court of Justice of the European Communities in competition matters. Consequently, it does not seem appropriate to continue the present proceeding under Article 380 (1) of the Act of Accession. In view of the above, the anti-dumping proceeding concerning imports of hardboard from Portugal should be terminated. HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping proceeding concerning imports of hardboard originating in Portugal is hereby terminated. Done at Brussels, 24 March 1986. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No C 47, 19. 2. 1985, p. 3.